      Case 2:19-cv-11592-GGG-DMD Document 164 Filed 12/10/20 Page 1 of 3




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF LOUISIANA

    RODERICK HOLLIES                                              CIVIL ACTION NO: 19-11592

    VERSUS
                                                                                      SECTION: T
    TRITON ASSET LEASING GMBH,
    TRANSOCEAN OFFSHORE
    DEEPWATER DRILLING, INC.,
    SPENCER OGDEN, INC., AND 6CATS
    INTERNATIONAL, LIMITED


                                             ORDER

        Before the Court is a Motion to Exclude or, Alternatively Limit, the Report and Testimony

of Norman J. Dufour, Jr.1 filed by Roderick Hollies (“Plaintiff”). Triton Asset Leasing GmbH and

Transocean Offshore Deepwater Drilling Inc. (“Defendants”) have filed an opposition.2 For the

following reasons, the Motion to Exclude or, Alternatively Limit, the Report and Testimony of

Norman J. Dufour, Jr.3 is GRANTED.



                                        BACKGROUND

        This action arises out of injuries sustained by Plaintiff on April 23, 2018 while descending

a stairway on the vessel D/S Discoverer India. Plaintiff contends Dufour’s opinions are not based

upon reliable methodology in his field. Dufour opines that the stair in question was reported to be

in good condition, that the method used to descend the stair was a personal judgment call on

Plaintiff’s part, and that the stairs were suitable for their intended service. Because Dufour relied




1
  R. Doc. 139.
2
  R. Doc. 141.
3
  R. Doc. 139.


                                                 1
      Case 2:19-cv-11592-GGG-DMD Document 164 Filed 12/10/20 Page 2 of 3




upon measurements and other documentation provided by the vessel owner as well as Plaintiff’s

deposition, Plaintiff claims his methodology is unreliable in this instance.

                                          LAW AND ANALYSIS

        Federal Rule of Evidence 702 provides: “A witness who is qualified as an expert by

knowledge, skill, experience, training, or education, may testify in the form of opinion or otherwise

if: (a) the expert's scientific, technical, or other specialized knowledge will assist the trier of fact

to understand the evidence or to determine a fact in issue; (b) the testimony is based on sufficient

facts or data; (c) the testimony is the product of reliable principles and methods; and (d) the expert

has reliably applied the principles and methods to the facts of the case.”4 When expert testimony

is challenged under Rule 702 and Daubert, the burden of proof rests with the party seeking to

present the testimony.5

        In Daubert, the Supreme Court established a two-part test for judges to perform in

determining the admissibility of expert testimony.6 First, the court must determine whether the

expert's testimony reflects scientific knowledge, is derived by the scientific method, and is

supported by appropriate validation.7 Second, the court must determine whether the testimony will

assist the trier of fact to understand the evidence.8 “A district court should refuse to allow an expert

witness to testify if it finds that the witness is not qualified to testify in a particular field or on a

given subject.”9 However, “Rule 702 does not mandate that an expert be highly qualified in order




4
  Fed. R. Evid. 702; see Daubert v. Merrell Dow Pharms., Inc., 509 U.S. 579, 588, 113 S.Ct. 2786, 125 L.Ed.2d 469
(1993); United States v. Hitt, 473 F.3d 146, 148 (5th Cir.2006).
5
  Moore v. Ashland Chemical, Inc., 151 F.3d 269, 276 (5th Cir.1998).
6
  Daubert, 509 U.S. at 588; Hitt, 473 F.3d at 148.
7
  Daubert, 509 U.S. at 590.
8
  Daubert, 509 U.S. at 591.
9
  Huss v. Gayden, 571 F.3d 442, 452 (5th Cir. 2009) (quoting Wilson v. Woods, 163 F.3d 935, 937 (5th Cir. 1999)).


                                                        2
      Case 2:19-cv-11592-GGG-DMD Document 164 Filed 12/10/20 Page 3 of 3




to testify about a given issue.”10 “Differences in expertise bear chiefly on the weight to be assigned

to the testimony by the trier of fact, not its admissibility.”11

         Defendants acknowledge that Plaintiff’s motion must be considered in the context of

Robert Borison’s report, which has been excluded. The Court found that no expertise was required

or used to render Borison’s opinion and that the opinion would not assist the trier of fact in

resolving any issues in this case. Likewise, Dufour’s opinions required no expertise and are matters

within the common knowledge of an average fact-finder. Dufour’s report merely discusses the

reported condition of the stairs at issue and Plaintiff’s motivation for selecting a method to descend

the stairs. Expert testimony is not needed for these issues because this case involves the simple

question why Plaintiff fell down the stairs. Therefore, the Court finds Dufour’s testimony will not

assist the trier of fact to understand the evidence in this case.

                                                CONCLUSION

         For the foregoing reasons, IT IS ORDERED that the Motion to Exclude or, Alternatively

Limit, the Report and Testimony of Norman J. Dufour, Jr.12 is GRANTED

         New Orleans, Louisiana, on this 10th day of December, 2020.



                                                                 GREG GERARD GUIDRY
                                                               UNITED STATES DISTRICT JUDGE




10
   Huss, 571 F.3d at 452.
11
   Huss, 571 F.3d at 452.; see also Daubert, 509 U.S. at 596 (“Vigorous cross-examination, presentation of contrary
evidence, and careful instruction on the burden of proof are the traditional and appropriate means of attacking shaky
but admissible evidence.”).
12
   R. Doc. 139.


                                                         3
